[Cite as Wallace v. Grafton Correctional Inst., 2011-Ohio-2618.]

                                                         Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




RONNIE LEE WALLACE

        Plaintiff

        v.

GRAFTON CORRECTIONAL INSTITUTION

        Defendant
        Case No. 2008-11711

Judge Joseph T. Clark
Magistrate Matthew C. Rambo

JUDGMENT ENTRY




        {¶ 1} This case is sua sponte assigned to Judge Joseph T. Clark to conduct all
proceedings necessary for decision in this matter.
        {¶ 2} On December 10, 2010, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 3} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” On December 21, 2010, plaintiff filed his objection.
        {¶ 4} Plaintiff’s objection challenges several factual findings made by the
magistrate.         Plaintiff, however, failed to support his objection with a transcript of
proceedings.         Civ.R. 53(D)(3)(b)(iii) states that “[a]n objection to a factual finding,
whether or not specifically designated as a finding of fact under Civ.R. 53(D)(3)(a)(ii),
shall be supported by a transcript of all the evidence submitted to the magistrate
relevant to that finding or an affidavit of that evidence if a transcript is not available.”
Case No. 2008-11711                          -2-                     JUDGMENT ENTRY

Inasmuch as the factual findings contained in the magistrate’s decision support the
magistrate’s conclusions, plaintiff’s objection is without merit.
        {¶ 5} To the extent that plaintiff’s objections are based upon the failure of
certain of his witnesses to appear for trial, the court finds that the magistrate properly
determined that subpoenas issued for such witnesses were not served by plaintiff in
accordance with Civ.R. 45(B).         Therefore, the subpoenas were not enforceable.
Accordingly, plaintiff’s objection is without merit.
        {¶ 6} Upon review of the record, the magistrate’s decision and plaintiff’s
objection, the court finds that the magistrate has properly determined the factual issues
and appropriately applied the law. Therefore, the objection is OVERRULED and the
court adopts the magistrate’s decision and recommendation as its own, including
findings of fact and conclusions of law contained therein. Judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.



                                            _____________________________________
                                            JOSEPH T. CLARK
                                            Judge

cc:


Stephanie D. Pestello-Sharf                     Ronnie Lee Wallace, #A140-221
Assistant Attorney General                      Grafton Correctional Institution
150 East Gay Street, 18th Floor                 2500 South Avon-Belden Road
Columbus, Ohio 43215-3130                       Grafton, Ohio 44044

LP/JSO/cmd
Filed May 5, 2011
To S.C. reporter May 26, 2011